       Case 2:20-cv-01160-MV-CG Document 29 Filed 02/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STAMPEDE MEAT, INC.,

             Plaintiff,

v.                                                         No. CV 20-1160 MV/CG

MICHELLE LUJAN GRISHAM, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Wednesday,

February 24, 2021, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

     IT IS SO ORDERED.



                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
